EXHIBIT 10.3

 
SECURITY AGREEMENT
This Security Agreement is entered into this 3rd day of October, 2013 by and
between ID PERFUMES, INC., a Nevada Corporation , as borrower (hereinafter
referred to as "Borrower" or "ID") and PARFUMS INVESTMENT I, LLC, a Florida
limited liability company as Lender hereinafter referred to as "Lender").
Should the borrower, ID fail to make any of the payments as provided in the Non
Negotiable Promissory Note, Lender may immediately foreclose and sell all of the
collateral set forth in this agreement as well as shall be entitled to immediate
possession of the business.
Borrower, ID further agrees to pay all costs and attorneys fees incurred in
consequence of default in the promissory note or in connection with the failure
to pay the note timely.
Each and every provision shall be deemed material and the breach of any
provision shall constitute a material breach herein provided and borrower, ID
shall have the rights and remedies stated herein.
The rights and remedies of the parties herein shall be severally cumulative and
the party's failure to exercise any of their rights or remedies shall not be
deemed a waiver of said rights or remedies for any future default. Additionally,
the rights and remedies herein shall remain in full force such that the parties
may accept performance after default and thereafter exercise their rights and
remedies at any time after non­performance herein.
The Borrower, ID hereby assigns and grants to Lender a first and continuing
security interest in the COLLATERAL described herein, together with any and all
proceeds or products thereof, additions, parts, accessories, attachments and
money to secure the full and prompt payment of the Obligations set forth in this
agreement.
COLLATERAL, as used in this Security Agreement, shall mean all of Borrower's
ID's presently owned or hereafter acquired inventory, licenses, including but
not limited to the license with Kendall Jenner, Inc., equipment and supplies for
the business and all receivables from Kohls for any purchases and all Royalties
in connection with settlement reached in the July Moon, Inc. litigation with
Selena Gomez and July Moon, Inc.
 
 
 
 

--------------------------------------------------------------------------------

 
 
The Borrower, ID covenants and agrees that:
a. The Lender may inspect the collateral at any reasonable time.
b. The Borrower will keep and maintain the COLLATERAL in good order at all
times.
c. The Borrower as the owner of the COLLATERAL, will defend the collateral
against the claims and demands of all persons at any time claiming the same or
any interest therein.
d. The Borrower shall pay all expenses and reimburse the Lender for any
expenditure, including reasonable attorney's fees, as well as attorneys' fees
incurred in any appellate or insolvency proceedings, in connection with the
Lender's exercise of its rights and remedies hereunder.
e. The Borrower shall sign and execute any financing statement or other document
required to perfect the Lender's security interest, shall pay all costs
necessary to perfect and preserve the security interest under this Security
Agreement against the rights or interest of third parties and further agrees to
do such other acts and things, all as LENDER may request to establish and
maintain a valid first security interest in the COLLATERAL. The Borrower
authorizes the Lender to file a financing statement signed only by the Lender
describing the COLLATERAL in the same manner as it is described herein. Lender
is hereby appointed the Borrower's irrevocable attorney-in-fact, coupled with an
interest, to do all acts and things which Lender may deem necessary to perfect
and continue perfecting the security interest created hereby and to protect the
COLLATERAL.
 
 
 
2

--------------------------------------------------------------------------------

 
 
The Borrower covenants and agrees that they will not:
a. Permit any liens or security interest (other than the SELLER'S security
interest) to attach to any of the COLLATERAL.
b. Permit any of the COLLATERAL to be levied upon under legal process or to be
subject to any unpaid charge, including taxes.
c. Sell, transfer, lease or otherwise dispose of any of the COLLATERAL or any
interest therein, or offer to do so, without the prior written consent of the
SELLER.
d. Permit anything to be done that may materially impair the value of any of the
COLLATERAL or the security intended to be afforded by this Security Agreement.
e. Permit the COLLATERAL to be or become a fixture (and it is expressly
covenanted, warranted and agreed that the COLLATERAL and by every party thereof,
whether affixed to any realty or not, shall be or remain personal property) or
become an accession to other goods or property.
f. Use the COLLATERAL or permit the same to be used in violation of any statute
or ordinance.
At its option, Lender may discharge taxes, liens or security interest or other
encumbrances at any time levied or placed on the COLLATERAL, may pay for
insurance on the COLLATERAL and may pay for maintenance and preservation
COLLATERAL. The Borrower agrees to reimburse the Lender on demand for any
payment made or any expense incurred by Lender pursuant to the foregoing
authorization.
Borrower shall be in default under this Agreement upon the happening of any of
the following events or conditions (herein called "Events of Default"):
a. An Event of Default, as defined in any of the Obligations, which Events of
Default are incorporated herein by reference as it set forth in their entirety;
or
b. Failure of the Borrower to perform any covenant or agreement made by the
Borrower herein; or
c. An appointment of a Receiver for the Collateral or any part thereof which
shall continue unstayed and in effect for a period of sixty (60) days from the
date of entry of the Order Appointing Receiver; or
d. Attachment, seizure, foreclosure or forfeiture or levy upon the COLLATERAL;
or
e. Institution of any proceeding by or against the Borrower or Borrower'S
business under any bankruptcy or insolvency statute or an assignment by the
Borrower for benefit of creditor for filing of a tax lien notice by the United
States or any other State; or
f. Failure to timely pay the promissory note to the Lender.
 
 
 
3

--------------------------------------------------------------------------------

 
 
Upon the occurrence of any such Event of Default which has not been cured within
any applicable grace period, Lender may, at its option, declare all liabilities
secured hereby, or any of them (not withstanding any provisions thereof),
immediately due and payable without demand or notice of any kind and the same
thereupon shall immediately become due and payable without demand or notice (but
with such adjustments, if any, with respect to interest or other charges as may
be provided for in the Obligations or other writing evidencing such liability)
and Lender shall have, and may exercise from time to time, any and all rights
and remedies of a secured party under the Uniform Commercial Code and any and
all rights and remedies available to it under any other applicable law; and
SELLER may proceed to enforce its rights and remedies provided for herein or in
the Obligations, or may proceed to enforce its rights and remedies against the
Borrower, or any one or all of the Guarantors of any of the Obligations, or
against any other collateral now or hereafter given as security for the
Obligations or security for Borrower'S or any other Guaranty thereof, and Lender
may enforce such rights and remedies simultaneously, or in such order or at such
time, or from time to time, as Lender in its sole discretion shall determine;
and upon request or demand from Lender, Borrower shall, at its expense assemble
the COLLATERAL and make it available to the Lender, at a convenient place
acceptable to the Lender; and Borrower shall promptly pay all costs of Lender of
collection of any and all liabilities, and enforcement of rights hereunder, and
expenses incurred for any repairs to any of the COLLATERAL and expenses of any
repairs to any realty or other property to which any of the COLLATERAL may be
affixed. Lender and its agents are authorized to enter into or onto any premises
where the COLLATERAL may be located for the purpose of taking possession of such
COLLATERAL. Any notice of sale, disposition, or other intended action by Lender,
sent to the Borrower at the address of Borrower specified herein or at any other
address shown on the records of Lender, at least five (5) days prior to such
action, shall costs reasonable notice to Borrower. Any excess or surplus of
proceeds from any disposition of any of the COLLATERAL after payment of expenses
described in this Section chargeable to the Borrower, may be applied by Lender
toward payment of such of the Obligations and in such order of application, as
Lender may from time to time elect.
If, in the option of the Lender, a receivership may be necessary to protect the
COLLATERAL, then upon the institution of suit to collect such indebtedness or
enforce this Security Agreement, the SELLER shall have the right to the
appointment of a receiver to take charge of the COLLATERAL upon application to
any Court having jurisdiction.
No waiver by Lender of any default shall operate as a waiver of any other
default or of the same default on a future occasion. No delay or omission on the
part of the Lender in exercising any right or remedy shall operate as a waiver
thereof, and no single or partial exercise by Lender of any right or remedy
shall preclude any other or further exercise thereof or the exercise of any
other right or remedy. Time is of the essence to this agreement. The provisions
of this Agreement are cumulative and in addition to the provisions of any of the
Obligations secured by this Agreement, and SELLER shall have all the benefits,
rights and remedies of the secured party under any writing evidencing any of the
Obligations.
If more than one party shall execute this Agreement, the term "Borrower" shall
mean all parties signing this Agreement, and each of them, and all such parties
shall be jointly and severally obligated in liability or hereunder. The singular
pronoun, when used herein, shall include the plural and the neuter shall include
the masculine and feminine. If this Agreement is not dated when executed by
Borrower, the Lender is authorized, without notice to the Borrower, to date this
Agreement. This Agreement shall become effective as of the date of this
Agreement.
This Agreement shall be construed in according with the Laws of Florida.
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited or invalid under applicable law, such
provision shall be ineffective to the extent to such prohibition or invalidity,
without invalidating the remainder of such provision of the remaining provisions
of this Agreement.
The Borrower and Lender as used in this Agreement, include the heirs, legal
representatives, successors and assigns of those parties.
 
 
 
4

--------------------------------------------------------------------------------

 
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors and assigns.
Borrower releases Lender from all claims for loss or damage caused by any
failure to collect any account or force any contract or by any act or omission
on part of the Lender its officers, agents and employees, except willful
misconduct.
IN WITNESS WHEREOF, this Security Agreement has been duly executed by the
parties as of the date and year first above written.
                                                                                              
 
BORROWER
  LENDER      
ID PERFUMES, INC.
 
Parfums Investment I, LLC., a Florida limited liability company

 

         
By:
/s/ Isaac Lekach     Isaac Lekach      President         

 
STATE OF CALIFORNIA )
                                                ) SS.
COUNTY OF                        )
 
The foregoing instrument was acknowledged before me this day of         , 2013,
by Isaac Lekach, as President of ID Perfumes, Inc., who is personally known to
me or who has produced as identification.
 
___________________________________________________
NOTARY PUBLIC AT LARGE STATE OF CALIFORNIA
My commission expires:                                                          
                  Print Name:
___________________________________________________
 
STATE OF FLORIDA          )
                                                  ) SS.
COUNTY OF DADE             )
 
The foregoing instrument was acknowledged before me this day of            ,
2013, by David Cowheard, as Manager of Perfums Investment I, LLC., who is
personally known to me or who has produced  as identification.
 
 
____________________________________________________
NOTARY PUBLIC AT LARGE STATE OF FLORIDA
 
My commission
expires:                                                               
              Print Name:
                                                                                                                        
____________________________________________________
 
 
 
 
5

--------------------------------------------------------------------------------

 
[page2.jpg]
 
6
 
 
 
 
 
 
 
 
 
 
 